Detailed Office Action
	The communication dated 2/7/2019 has been entered and fully considered. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  at the end of the claim replace “;” with “.”. This is the end of the sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over SEKIDO (US-2007/0182071), hereinafter SEKIDO.
Regarding claim 1, SEKIDO discloses a device that reads on the applicant claims of An infusion terminal block {[0001], [0184] note that the intermediate plate 3 is the infusion terminal block} comprises: 
A prismatic body {[FIG. 1] 3 is the body but not prismatic}; 
SEKIDO discloses the body of the infusion terminal block. However, this body is a cuboid. Therefore, SEKIDO is silent on this body being prismatic.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have slanted portions of the sides of the body 3 at the [FIG. 1] portions outside the seal 7 and inside the bolt hoes} and have turned the cuboid into a prismatic shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change is shape is not significant to the function of the element {see MPEP 2144.04 (IV)(B)}.
Note that since this slanting is occurring outside the seal 7, it does not affect the operation of the infusion block 3 and its sealing characteristics. An artisan would have been motivated to have slanted this body so that a potential leak around seal 7 is immediately observable and the operation can be stopped immediately and the defect can be repaired.
a tube opening {[FIG. 3A] 6 (the one in the middle) is the tube opening} ; 
a plurality of channels {[FIG. 3A] 5}; 
the prismatic body comprises a bottom surface {[FIG. 1] the surface of 3 near bottom mold 4 is the bottom surface}; 
the tube opening concentrically traversing through the prismatic body from the bottom surface; the tube opening being positioned normal to the bottom surface {[FIG. 3B] note the open hole traversing through body (not numbered), also note that is normal to the body}; 
the plurality of channels traversing into the prismatic body from the bottom surface; and the plurality of channels being in fluid communication with the tube opening {[FIG. 1] note that channel are traversing into the body at their end (see dashed lines)}. 
Regarding claim 2, SEKIDO discloses a device that reads on the applicant claims of the prismatic body further comprises a top surface; the top surface and the bottom surface being positioned opposite of each other about the prismatic body; the top surface and the bottom surface being laterally positioned of each other about the prismatic body {[FIG. 1] note the two surface of body 3 (top and bottom) that are lateral to each other}.
Regarding claim 3, SEKIDO discloses a device that reads on the applicant claims of wherein the top surface is a flat surface {[FIG. 1] note portion of the top surface is flat}. 
Regarding claim 4, SEKIDO discloses a device that reads on the applicant claims of wherein the tube opening is perpendicularly positioned to the top surface and the bottom surface {[FIG. 3B] note the open hole traversing through body (not numbered), also note that it is normal to the body}. 
Regarding claims 5, 6, and 7, SEKIDO discloses a device that reads on the applicant claims of:
a stopper; the stopper being laterally connected within the tube opening; and the stopper being positioned adjacent to the bottom surface (claim 5), wherein a diameter of the stopper is smaller than a diameter of the tube opening (claim 6) {[FIG. 3B] note the middle hole (not numbered) has a stopper that is in the bottom with a smaller diameter}. 
Claim 7: the plurality of channels being radially distributed around the tube opening; and the plurality of channels being in fluid communication with the tube opening through the stopper {[FIG. 1], [FIG. 3B] note the dashed line running horizontally in the middle of the body indicates that the channels are in communication with the very top of the stopper}. 
An infusion terminal block {[0001], [0184] note that the intermediate plate 3 is the infusion terminal block} comprises: 
A prismatic body {[FIG. 1] 3 is the body but not prismatic}; 
SEKIDO discloses the body of the infusion terminal block. However, this body is a cuboid. Therefore, SEKIDO is silent on this body being prismatic.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have slanted portions of the sides of the body 3 at the top {[FIG. 1] portions outside the seal 7 and inside the bolt hoes} and have turned the cuboid into a prismatic shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change is shape is not significant to the function of the element {see MPEP 2144.04 (IV)(B)}.
Note that since this slanting is occurring outside the seal 7, it does not affect the operation of the infusion block 3 and its sealing characteristic. An artisan would have been motivated to have slanted this body so that a potential leak around seal 7 is immediately observable and the operation can be stopped immediately and the defect can be repaired.
a tube opening {[FIG. 3A] 6 (the one in the middle) is the tube opening} ; 
a plurality of channels {[FIG. 3A] 5}; 
a stopper {[FIG. 3B] note the middle hole (not numbered) has a stopper};
the prismatic body comprises a top surface and a bottom surface; the top surface being flat {[FIG. 1] the surface of 3 near bottom mold 4 is the bottom surface, the ; 
the tube opening concentrically traversing through the prismatic body from the bottom surface; the tube opening being positioned normal to the bottom surface {[FIG. 3B] note the open hole traversing through body (not numbered), also note that is normal to the body}; 
the stopper being laterally connected within the tube opening; the stopper being positioned adjacent to the bottom surface {[FIG. 3B] note the middle hole (not numbered) has a stopper that is in the bottom with a smaller diameter}.
the plurality of channels traversing into the prismatic body from the bottom surface; and the plurality of channels being in fluid communication with the tube opening {[FIG. 1] note that channel are traversing into the body at their end (see dashed lines)}.
Regarding claim 16, SEKIDO discloses a device that reads on the applicant claims of the top surface and the bottom surface being positioned opposite of each other about the prismatic body; the top surface and the bottom surface being laterally positioned of each other about the prismatic body {[FIG. 1] note the two surface of body 3 (top and bottom) that are lateral to each other}.
Regarding claim 17, SEKIDO discloses a device that reads on the applicant claims of the tube opening being perpendicularly positioned to the top surface and the bottom surface {[FIG. 3B] see the open hole in the middle (not numbered)}; 
a diameter of the stopper being smaller than a diameter of the tube opening {[FIG. 3B] see the open hole in the middle has a smaller diameter at the bottom that is the stopper as described under claim 15 above}; 
the plurality of channels being radially distributed around the tube opening {[FIG. 1]}; 
and the plurality of channels being in fluid communication with the tube opening through the stopper {[FIG. 3B] note the dashed line running horizontally in the middle of the body indicates that the channels are in communication with the very top of the stopper}. Allowable Subject Matter
Claims 8-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748